

EXECUTION COPY
September 13, 2016
Herman Miller, Inc.
855 East Main Avenue
Zeeland, Michigan 49464
Re:
Amendment No. 1 to Private Shelf Agreement

Ladies and Gentlemen:
Reference is made to that certain Private Shelf Agreement dated as of December
14, 2010 (the “Agreement”), between Herman Miller, Inc., a Michigan corporation
(the “Company”), on the one hand, and PGIM, Inc. (formerly known as Prudential
Investment Management, Inc.) (“Prudential”) and each Prudential Affiliate which
becomes a party thereto, on the other hand. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement.
The Company has requested that Prudential and the Required Holder(s) agree to
modify the Agreement as set forth below. Subject to the terms and conditions
hereof, Prudential and the Required Holder(s) are willing to agree to the
Company’s requests.
Accordingly, and in accordance with the provisions of Section 17.1 of the
Agreement, the parties hereto agree as follows:
SECTION 1.    Amendments. Effective on the Effective Date (as defined in
Section 2 hereof), the Agreement is amended as follows:
1.1    Amendment to Section 5.16. Section 5.16 of the Agreement is amended and
restated in its entirety to read as follows:
“5.16    Foreign Assets Control Regulations, Etc. (a) Neither the Company nor
any Controlled Entity (i) is a Blocked Person, (ii) has been notified that its
name appears or may in the future appear on a State Sanctions List or (iii) is a
target of sanctions that have been imposed by the United Nations or the European
Union.
(b)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain,


1

--------------------------------------------------------------------------------




retain or direct business or obtain any improper advantage, in each case which
would be in violation of, or cause any Purchaser to be in violation of, any
applicable Anti-Corruption Laws.
(d)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.”
1.2    Addition of New Section 5.21. The following new Section 5.21 is added to
the Agreement in proper sequence:
“5.21    Solvency. The Company and its Subsidiaries, taken as a whole, are
Solvent, and after the execution, delivery and consummation of the Bank Credit
Agreement and the other Loan Documents (as defined in the Bank Credit Agreement)
on the First Amendment Effective Date, will be Solvent. As used herein,
“Solvent” means, with respect to any Person on any date, that on such date (a)
the fair value of the property of such Person is greater than the fair value of
the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s property would constitute an
unreasonably small capital.”
1.3    Amendment to Section 8.6. The definition of “Reinvestment Yield”
contained in Section 8.6 of the Agreement is amended by deleting the reference
to “yields” in clause (i) thereof and replacing it with “‘Ask Yield(s)’”.
1.4    Amendment to Section 10.1. Section 10.1(e) of the Agreement is amended
and restated in its entirety to read as follows:
“(e)    Indebtedness not otherwise permitted by this Section 10.1 that, together
(without duplication) with Indebtedness secured by Liens created by the Company
or any Subsidiary under Section 10.2(f), does not in the aggregate at any time
outstanding exceed the greater of (i) $30,000,000 and (ii) 10% of Tangible Net
Worth; provided that, notwithstanding the foregoing, the aggregate amount
permitted under this clause (e) shall not at any time that the Bank Credit
Agreement and/or the 2007 Note Purchase Agreement is in effect exceed the
aggregate amount permitted thereunder.”
1.5    Amendment to Section 10.2. Section 10.2 of the Agreement is amended as
follows:
(a)    Section 10.2(b) of the Agreement is amended by deleting each reference
therein to “December 18, 2007” and replacing it with “the First Amendment
Effective Date”.
(b)    Section 10.2(f) of the Agreement is amended and restated in its entirety
to read as follows:
“(f)    Liens not otherwise permitted by this Section 10.2 securing Indebtedness
that, together (without duplication) with Indebtedness incurred or assumed by
any Subsidiary under Section 10.1(e), does not in the aggregate at any time
outstanding exceed the greater of (i) $30,000,000 and (ii) 10% of Tangible Net
Worth; provided that, notwithstanding the foregoing, the aggregate amount
permitted under this clause (f) shall not at any time that the Bank Credit
Agreement and/or the 2007 Note Purchase Agreement is in effect exceed the
aggregate amount permitted thereunder; provided, further that no such Liens
shall secure the obligations of the Company or any Subsidiary under any
Principal Credit Facility.”
1.6    Amendment to Section 10.3. Section 10.3(b) of the Agreement is amended
and restated in its entirety to read as follows:


2

--------------------------------------------------------------------------------




“(b)    the Company or any of its Subsidiaries may acquire (by merger or
otherwise, including a stock acquisition) any Person as a new Subsidiary or
acquire all or substantially all the assets of any other Person (each, a
“Proposed Target”); provided that (x) no Default or Event of Default exists or
will result after giving effect to any such acquisition, (y) the Proposed Target
is engaged in a business or activity reasonably related to the business of the
Company and its Subsidiaries and (z) with respect to a Permitted Acquisition
with a total purchase price (including assumed debt) exceeding $100,000,000 (a
“Material Acquisition”):
(i)    after giving effect to such acquisition, the Company, either directly or
indirectly, shall own not less than 90% (in number of votes) of the Equity
Interests of the Proposed Target;
(ii)    on a pro forma basis, as if the acquisition of the Proposed Target (and
any related incurrence or assumption of Indebtedness) had occurred at the
beginning of the most recently-ended four fiscal quarter period for which the
Company has delivered financial statements under Section 7.1(a) or Section
7.1(b) that precedes the date on which such acquisition actually occurs, (A) the
Leverage Ratio as of the Determination Date for such acquisition would not
exceed 3.50 to 1.00 (without giving effect to any Step-Up Election) and (B) the
Company would be in compliance with the terms and conditions of this Agreement,
which pro forma results shall be evidenced by a certificate of a Senior
Financial Officer of the Company setting forth reasonably detailed calculations
demonstrating pro forma compliance with subclause (a) above and with Section
10.12; and
(iii)    the board of directors or other governing body of the Proposed Target
shall have approved the acquisition and such acquisition shall be completed as a
result of an arm’s length negotiation (i.e., on a non-hostile basis).”
1.7    Amendment to Section 10.4. Section 10.4(d) of the Agreement is amended
and restated in its entirety to read as follows:
“(d)    Investments, loans or advances not otherwise permitted by this Section
10.4, but only if (i) no Default or Event of Default exists or will result after
giving effect to any such investment, loan or advance and (ii) on a pro forma
basis, as if such investment, loan or advance (and any related incurrence or
assumption of Indebtedness) had occurred at the beginning of the most
recently-ended four fiscal quarter period for which the Company has delivered
financial statements under Section 7.1(a) or Section 7.1(b) that precedes the
Determination Date for such investment, loan or advance, the Leverage Ratio as
of such Determination Date would not exceed 3.50 to 1.00 (without giving effect
to any Step-Up Election).”


1.8    Amendment to Section 10.6. Section 10.6(c) is amended and restated in its
entirety to read as follows:
“(c)     the Company may make Restricted Payments with respect to its Equity
Interests, in each case so long as:


(i)     no Default or Event of Default exists or will result after giving effect
to any such Restricted Payment;


(ii)     on a pro forma basis, assuming such Restricted Payment (and any related
incurrence of Indebtedness) had occurred at the beginning of the most
recently-ended four fiscal quarter period for which the Company has delivered
financial statements under Section 7.1(a) or (b) that precedes the date on which
such Restricted Payment actually occurs, (A) the Leverage Ratio as of the
Determination Date for such Restricted Payment would not exceed 3.50 to 1.00
(without giving effect to any Step-Up Election) and (B) the Company would be in
compliance with the terms and conditions of this Agreement; and


(iii)    the sum of (A) the aggregate Available Unused Commitments (as defined
in the Bank Credit Agreement as in effect on the First Amendment Effective Date)
of all Bank Lenders plus


3

--------------------------------------------------------------------------------




(B) unrestricted cash of the Company and its Subsidiaries on a consolidated
basis is at least $50,000,000.”
1.9    Amendment to Section 10.13. Section 10.13(d) of the Agreement is deleted
in its entirety, and Sections 10.13(b) and (c) of the Agreement are amended and
restated in their entirety to read as follows, respectively:
“(b)     on a pro forma basis, assuming such 2007 Senior Notes Prepayment had
occurred at the beginning of the most recently-ended four fiscal quarter period
for which the Company has delivered financial statements under Section 7.1(a) or
(b) that precedes the date on which such 2007 Senior Notes Prepayment actually
occurs, (i) the Leverage Ratio as of the Determination Date for such 2007 Senior
Notes Prepayment would not exceed 3.50 to 1.00 (without giving effect to any
Step-Up Election) and (ii) the Company would be in compliance with the terms and
conditions of this Agreement, which pro forma results shall be evidenced by a
certificate of a Senior Financial Officer of the Company setting forth
reasonably detailed calculations demonstrating pro forma compliance with clause
(i) above and with Section 10.12; and
(c)     the sum of (i) Available Unused Commitments (as defined in the Bank
Credit Agreement as in effect on the First Amendment Effective Date) of all Bank
Lenders plus (ii) unrestricted cash of the Company and its Subsidiaries on a
consolidated basis is at least $50,000,000.”
1.10    Amendment to Section 10.14. Section 10.14 of the Agreement is amended
and restated in its entirety to read as follows:
10.14    Economic Sanctions, Etc. The Company will not, and will not permit any
Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or (b) directly
or indirectly have any investment in or engage in any dealing or transaction
(including any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder or any affiliate of such holder to be in violation of, or
subject to sanctions under, any law or regulation applicable to such holder, or
(ii) is prohibited by or subject to sanctions under any U.S. Economic Sanctions
Laws.
1.11    Amendment to Section 20. The following new paragraph is added at the end
of Section 20:
“In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.”
1.12    Amendment to Section 22.3. The penultimate sentence of Section 22.3 of
the Agreement is amended and restated in its entirety to read: “Notwithstanding
the foregoing or any other provision of this Agreement, (i) for purposes of
determining compliance with any covenant, including any financial covenant,
Indebtedness of the Company and any of its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 (and FASB ASC 470-20, if applicable) on financial liabilities shall
be disregarded; (ii) from and after the effective date of FASB ASC 842 (Leases)
(the “Lease Accounting Change”), all covenants (including financial covenants)
under this Agreement shall continue to be calculated in accordance with GAAP as
in effect immediately prior to the effectiveness of the Lease Accounting Change,
unless otherwise agreed by and among the Company and the Required Holder(s) (the
Company and the Required Holder(s) having no obligation to negotiate any
amendments to this Agreement in response to the Lease Accounting Change); and
(iii) together with each certificate of a Senior Financial Officer delivered
pursuant to Section 7.2 for any period, the Company shall deliver
reconciliations in reasonable detail showing calculations of all relevant
covenants (including any financial covenant) with and without giving effect to
the foregoing clauses (i) and (ii).”
1.13    Amendments to Schedule A.


4

--------------------------------------------------------------------------------




(a)    The following new definitions are added to Schedule A to the Agreement in
proper sequence:
“Anti-Corruption Law” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Law” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Control” has the meaning specified in the definition of “Affiliate.”
“Controlled” has a correlative meaning.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“First Amendment” means Amendment No. 1 to Private Shelf Agreement dated as of
the First Amendment Effective Date among the Company, Prudential and the
Prudential Affiliates party thereto.
“First Amendment Effective Date” means September 13, 2016.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Material Acquisition” is defined in Section 10.3(b).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Supply Chain Accounts Payable” means accounts payable owed by the Company or
any Subsidiary Guarantor to a supplier, which have been sold or transferred to a
financial institution under a supply chain financing or structured accounts
payable program.


5

--------------------------------------------------------------------------------




“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
(b)    The following definitions contained in Schedule A to the Agreement are
amended and restated in their entirety to read as follows, respectively:
“Bank Credit Agreement” means the Fourth Amended and Restated Credit Agreement
dated as of September 13, 2016 by and among the Company, certain Subsidiaries of
the Company named therein, Wells Fargo Bank, National Association, as
administrative agent, and the other financial institutions party thereto, as
amended, restated, joined, supplemented or otherwise modified from time to time,
and any renewals, extensions or replacements thereof which constitute the
primary bank credit facility of the Company and its Subsidiaries.
“Consolidated EBITDA” means, with reference to any period, the net income (or
loss) of the Company and its Subsidiaries for such period, plus, to the extent
deducted from revenues in determining such net income, (a) Consolidated Interest
Expense, (b) expense for income taxes paid or accrued, (c) depreciation, (d)
amortization, (e) other non-cash expenses, including non-cash, share-based
compensation deducted from net income in accordance with SFAS 123(R),
(f) non-recurring costs or expenses incurred in connection with a restructuring
or permitted merger or acquisition (in each case, with the written consent of
the Required Holder(s), which shall not be unreasonably withheld), and
(g) extraordinary non-cash losses incurred other than in the ordinary course of
business, minus (or in the case of charges, plus), to the extent included in
such net income, (x) extraordinary gains realized other than in the ordinary
course of business and (y) non-cash charges or gains related to the Company’s
pension plan(s) with respect to (i) actuarial gains and losses (including the
effects of changes in assumptions) to the extent recognized for purposes of net
pension costs under FASB ASC Topic 715 or (ii) as a result of an accounting for
settlement or curtailment, in each case, in accordance with FASB ASC Topic
715-30-35, all as determined in accordance with GAAP and calculated for the
Company and its Subsidiaries on a consolidated basis.
“Determination Date” means (a) for purposes of Section 10.3(b)(ii) with respect
to any acquisition, the date such acquisition closes, (b) for purposes of
Section 10.4(d) with respect to any investment, loan or advance, the date such
investment, loan or advance is made, (c) for purposes of Section 10.6(c)(ii)
with respect to any Restricted Payment, the date such Restricted Payment is made
and (d) for purposes of Section 10.13(b) with respect to any 2007 Senior Notes
Prepayment, the date on which such 2007 Senior Notes Prepayment is made.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit, bank guarantee or letter of guaranty issued to support such
Indebtedness or obligation;


6

--------------------------------------------------------------------------------




provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) current accounts
payable incurred in the ordinary course of business and (ii) commencing January
3, 2018, and at all times thereafter, Supply Chain Accounts Payable incurred in
the ordinary course of business, regardless of whether such current accounts
payable or Supply Chain Accounts Payable are required to be classified as debt
under GAAP or any other accounting rules or standards from time to time
applicable to the Company or any Subsidiary Guarantor), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit,
letters of guaranty and bank guarantees, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
Off-Balance Sheet Liabilities of such Person, (l) all obligations under any
Disqualified Stock of such Person and (m) the Net Mark-to-Market Exposure of
such Person under Swap Agreements. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Indebtedness of any Person shall not include (i)
leases under which such Person is lessee that are true operating leases or (ii)
such Person’s obligations under performance bonds.
“Leverage Ratio” means, as of the applicable Determination Date, the ratio of
(a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA, as
calculated for the most recently-ended four fiscal quarter period for which the
Company has delivered financial statements under Section 7.1(a) or Section
7.1(b).
“Material Indebtedness” means Indebtedness (other than the Indebtedness
evidenced by the Notes), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding the Dollar Equivalent of $15,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Company or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.
“Permitted Investments” means any investment that would qualify as cash
equivalents under GAAP and any other investments that are either (a) permitted
by the Company’s investment policy as of December 18, 2007 or (b) permitted
under any revised or successor investment policy that may from time to time be
adopted by the Company after the First Amendment Effective Date, so long as any
such investment described in this clause (b) that would not have been permitted
under the Company’s investment policy described in clause (a) is reasonably
acceptable to the Required Holder(s).


7

--------------------------------------------------------------------------------




“Proposed Target” is defined in Section 10.3(b).


(c)    The definitions of “Anti-Terrorism Order” and “Project Offshore”
contained in Schedule A are deleted in their entirety.
1.14    Amendments to Schedules. Schedules 5.4(a), 5.4(d) and 10.2 to the
Agreement are replaced with Schedules 5.4(a), 5.4(d) and 10.2 to this letter.
SECTION 2.    Conditions Precedent. The amendments in Section 1 of this letter
shall become effective as of the date (the “Effective Date”) upon which each of
the following conditions is satisfied:
2.1.    Documents. Prudential and each holder of a Note shall have received
original counterparts or, if satisfactory to Prudential and such holder,
certified or other copies of all of the following, each duly executed and
delivered by the party or parties thereto, in form and substance satisfactory to
Prudential and such holder, dated the date hereof unless otherwise indicated,
and on such date in full force and effect:
(a)    a copy of this letter, duly executed by the Company; and
(b)    a fully-executed copy of the Fourth Amended and Restated Credit Agreement
among the Company, the Subsidiaries of the Company from time to time parties
thereto as subsidiary borrowers, various financial institutions and Wells Fargo
Bank, National Association, as administrative agent (the “Restated Credit
Agreement”).
2.2.    Fees and Expenses. The Company shall have paid the fees and expenses of
special counsel to Prudential and the holders that have been presented to the
Company as of the Effective Date.
2.3    Representations and Warranties. The representations and warranties of the
Company in Section 3 hereof shall be true and correct on the Effective Date.
2.4    Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in substance and form to Prudential and the
holders of the Notes and their counsel, and Prudential and each holder of a Note
shall have received all such counterpart originals or certified or other copies
of such documents as it may reasonably request.
SECTION 3.    Representations and Warranties of the Company. To induce
Prudential and the holders to execute and deliver this letter, the Company
hereby represents, warrants and covenants that (1) the execution and delivery of
this letter has been duly authorized by all necessary corporate action on behalf
of the Company and this letter has been executed and delivered by a duly
authorized officer of the Company, and all necessary or required consents to
this letter have been obtained and are in full force and effect, (2) the
representations and warranties contained in Section 5 of the Agreement are true
on and as of the Effective Date (after giving effect to the amendments herein),
and (3) there does not exist on the Effective Date any Event of Default or
Default (after giving effect to the amendments herein).
SECTION 4.    Representations and Warranties of Holders of Notes. Each holder of
the Notes executing this letter hereby represents and warrants to the Company
that (i) such holder holds the outstanding principal amount of the Notes set
forth beneath its signature hereto; and (ii) each person signing this letter on
its behalf has been duly authorized and has the requisite authority to execute
and deliver this letter on behalf of such party and to bind such party to the
terms and conditions of this letter.
SECTION 5.    Reference to and Effect on Agreement. Upon the effectiveness of
the amendments in this letter, each reference to the Agreement in any other
document, instrument or agreement shall mean and be a reference to the
Agreement, as modified by this letter. Except as specifically set forth in
Section 1 of this letter, the Agreement shall remain in full force and effect
and each is hereby ratified and confirmed in all respects. Except as
specifically set forth in Section 1 of this letter, the execution, delivery and
effectiveness of this letter shall not (a) amend the Agreement or any Note, (b)
operate as a waiver of any right, power or remedy of Prudential or the holder of
any Note, or (c) constitute a waiver of, or consent to any departure from, any
provision of the Agreement or any Note at any time. The Company acknowledges and
agrees that neither Prudential nor any holder of a Note is under any duty or
obligation of any kind or nature whatsoever to grant the Company any future
amendments, waivers or consents


8

--------------------------------------------------------------------------------




of any type, whether or not under similar circumstances, and no course of
dealing or course of performance shall be deemed to have occurred as a result of
the amendments herein.
SECTION 6.    Expenses. The Company hereby confirms its obligations under the
Agreement, whether or not the transactions hereby contemplated are consummated,
to pay, promptly after request by Prudential, all reasonable out-of-pocket costs
and expenses, including attorneys’ fees and expenses, incurred by Prudential or
the holders of the Notes in connection with this letter agreement or the
transactions contemplated hereby, in enforcing any rights under this letter, or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this letter or the transactions contemplated
hereby. The obligations of the Company under this Section 6 shall survive
transfer by any holder of any Note and payment of any Note.
SECTION 7.    Governing Law. THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).
SECTION 8.    Counterparts; Facsimile Signature Pages; Section Titles. This
letter may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this letter by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this letter. The section titles contained in this letter are and
shall be without substance, meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
[signature pages follow]




9

--------------------------------------------------------------------------------






Very truly yours,

PGIM, INC. (formerly known as Prudential Investment Management, Inc.)



By:        
    Vice President
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA



By:        
    Vice President
Outstanding principal amount of Notes held:

$45,000,000.00
THE GIBRALTAR LIFE INSURANCE CO.,
LTD.


By:    Prudential Investment Management Japan
Co., Ltd. (as Investment Manager)


By:    PGIM, Inc. (as Sub-Adviser)




By: ______________________________
Vice President


Outstanding principal amount of Notes held:
$5,000,000.00




Signature Page to Amendment No. 1

--------------------------------------------------------------------------------





Agreed and accepted:

HERMAN MILLER, INC.


By: ______________________________
Name:    Kevin J. Veltman
Title:     Vice President - Investor Relations
and Treasurer








Signature Page to Amendment No. 1



--------------------------------------------------------------------------------






ORGANIZATION AND OWNERSHIP OF SHARES OF SUBSIDIARIES; AFFILIATES




Parent Company
State of Incorporation
 
Herman Miller, Inc.
855 East Main Avenue
PO Box 302
Zeeland, Michigan 49464
Michigan
 





Officers and Position
Board of Directors
Term Expiration
Hezron Timothy Kelsie Lopez, Senior Vice President Legal Services, General
Counsel & Secretary
Michael A. Volkema, Chairman
2019
Don Goeman, EVP, Research, D&D
David Brandon
2018
Steve Gane, EVP, President Geiger and Specialty Consumer
Douglas French
2018
Jeffrey Kurburski, Sr. VP, CIO
Mary Vermeer Andringa
2017
Andrew Lock, President HM International
J. Barry Griswell
2017
Gregory Bylsma, EVP, COO, North America (Work & Learning)
John R. Hoke III
2018
Malisa Bryant, Sr. VP Sales & Distribution North America (Work & Learning)
Brenda Freeman
2017
Louise McDonald, President HM Healthcare
Dorothy A. Terrell
2017
Michael Ramirez, Sr. VP People, Places, Administration
Dr. David Ulrich
2019
Jeffrey Stutz, EVP & CFO
Lisa Kro
2019
Brian C. Walker, President & CEO
Brian C. Walker
2017
Bruce Benedict Watson, Executive Creative Director
Heidi Manheimer
2018
Kevin Veltman, VP Treasury & Investor Relations
 
 
John McPhee, EVP, President – DWR
 
 
John Edelman, EVP, CEO – DWR
 
 





Entity
Ownership
State or
Country of Corp.
844782 Ontario, Inc.
Herman Miller, Inc. 100%
Canada
Brandrud Furniture, Inc.
Nemschoff Chairs, Inc. 100%
Washington
Colebrook Bosson Saunders, Inc.
Herman Miller, Inc. 100%
Michigan
Colebrook Bosson Saunders (Products), Ltd.
Herman Miller, Ltd 100%
UK
Colebrook Bosson Saunders, Pty. Ltd.
Herman Miller (Aust) Pty. Ltd 100%
Australia
Convia, Inc. (fka HMI Purple, Inc.)
Herman Miller, Inc. 100%
Delaware
Coro Acquisition Corporation - California
Herman Miller, Inc. 100%
Michigan
Design Within Reach, Inc.
Herman Miller Consumer Holdings, Inc. 100%
Delaware



SCHEDULE 5.4(a)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------





Entity
Ownership
State or
Country of Corp.
Federal Solutions, LLC
Nemschoff Chairs, Inc. 100%
Wisconsin
Geiger International, Inc.
Herman Miller, Inc. 100%
Delaware
Herman Miller Consumer Corporation Canada
Herman Miller Consumer Holdings, Inc. 100%
Canada
Herman Miller Consumer Co.
Herman Miller Consumer Holdings, Inc. 100%
Michigan
Herman Miller Consumer Holdings Inc.
Herman Miller, Inc. 92.59%, John Edelman 4.98%, John McPhee 2.38%, Kevin Vogl
0.03%, Marcella Barry 0.01%
Michigan
Herman Miller (Aust.) PTY LTD
Herman Miller, Inc. 100%
Australia
Herman Miller (Ningbo) Furniture Co., Ltd.
Herman Miller, Inc. 100%
China
Herman Miller (Dongguan) Furniture Co., Ltd.
POSH Office Systems (Hong Kong) Ltd. 100%
Hong Kong
Herman Miller (Shanghai) Commercial and Trading Co., Ltd.
Herman Miller, Inc. 100%
PRC
Herman Miller Accessories, LLC
Herman Miller, Inc. 100%
Delaware
Herman Miller Asia Pte. Ltd.
Herman Miller, Inc. 99.9%
Director Qualified Shares 0.01%
Singapore
Herman Miller B.V.
Herman Miller, Ltd. 100%
Netherlands
Herman Miller Canada, Inc.
Herman Miller International Finance Luxembourg S.à r.l. 100%
Canada
Herman Miller Deutschland, Inc.
Herman Miller, Inc. 100%
Michigan
Herman Miller do Brasil, Ltda.
Herman Miller, Inc. 80%, Herman Miller Liquidating 20%
Brazil
Herman Miller Furniture (India) Pvt. Ltd.
Herman Miller Asia Pted. Ltd. 99.99%
Herman Miller Ltd. 0.01%
India
Herman Miller Global Customer Solutions (Hong Kong), Limited
Herman Miller International Finance Luxembourg S.à r.l. 100%
Hong Kong
Herman Miller Global Customer Solutions, Inc.
Herman Miller, Inc. 100%
Michigan
Herman Miller Global Holdings Luxembourg S.à r.l.
Herman Miller International Finance Luxembourg S.à r.l. 100%
Luxembourg
Herman Miller Holdings Limited
Herman Miller International Finance Luxembourg S.à r.l. 100%
England and Wales
Herman Miller International Finance Luxembourg S.à r.l
Herman Miller Global Holdings Luxembourg S.à r.l. 100%
Luxembourg
Herman Miller Japan, Ltd.
Herman Miller, Inc. 100%
Japan
Herman Miller Limited
Herman Miller, Inc. 100%
United Kingdom
Herman Miller Mexico SA de CV
Hermiri de SA de CV 99.1%
Herman Miller, Inc. 00.9%
Mexico, D.F.
Herman Miller OP Spectrum Holdings, Inc.
Herman Miller, Inc. 100%
Michigan
Herman Miller Servicios S. de R.L. de C.V.
Hermiri de SA de CV 99.9%
Herman Miller, Inc. 0.01%
Mexico, D.F.
Herman Miller Zeeland, Inc.
Herman Miller, Inc. 100%
Michigan
Hermiri de SA de CV
Herman Miller, Inc. 74.36%
HM Delaware 25.63%
0.01% James Christenson
Mexico



SCHEDULE 5.4(a)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------





Entity
Ownership
State or
Country of Corp.
HM Delaware LLC
Herman Miller Canada Inc. 99%
Herman Miller Ltd. 1%
Delaware
HMI Bell, Inc.
Convia, Inc. 100%
Delaware
HMI Liquidating Company
Herman Miller, Inc. 100%
Michigan
Integrated Metal Technologies, Inc.
Herman Miller, Inc. 100%
Michigan
Jubilee Foundation - (a/k/a Herman Miller Foundation)
Herman Miller, Inc. 100%
Michigan
Maharam Fabric Corporation
Herman Miller, Inc. 100%
New York
Meridian, Inc.
Herman Miller, Inc. 100%
Michigan
Milsure Insurance, Ltd.
Herman Miller, Inc. 100%
Barbados, West Indies
Naught One Ltd
Naughtone (Holdings) Limited 100%
England and Wales
Naughtone (Holdings) Limited
Herman Miller Holdings Limited 50%; Mark James Hammond 16.67%; Kieron Jon
Blackwell 16.67%; Matthew John Welsh 16.67%
England and Wales
Naughtone Manufacturing Ltd
Herman Miller Holdings Limited 50%; Mark James Hammond 12.5%; Kieron Jon
Blackwell 12.5%; Matthew John Welsh 12.5%; Jonathan Cowgill 12.5%
England and Wales
Nemschoff Chairs, Inc.
Herman Miller, Inc. 100%
Wisconsin
Nemschoff Distribution, LLC
Nemschoff Chairs, Inc. 100%
Wisconsin
OP Ventures of Texas, Inc.
Herman Miller, Inc. 100%
Texas
POSH Office Systems (Hong Kong) Ltd.
Sun Hing POSH Holdings Limited 99%
Herman Miller, Inc. 1%
Hong Kong
Steeline (Hong Kong) Ltd.
Sun Hing POSH Holdings Limited 50%
Herman Miller, Inc. 50%
Hong Kong
Sun Hing POSH Holdings Limited.
Herman Miller Global Customer Solutions (Hong Kong) Ltd. 99%
Herman Miller, Inc. 1%
Hong Kong







SCHEDULE 5.4(a)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------






ORGANIZATION AND OWNERSHIP OF SHARES OF SUBSIDIARIES; AFFILIATES




The Company's Subsidiaries organized under the laws of the countries of China,
Brazil and India are subject to restrictions on the ability to pay dividends and
other similar distribution of profits by virtue of currency exchange control
measures, corporate law and other legal prohibitions.






SCHEDULE 5.4(d)
(to Private Shelf Agreement)



--------------------------------------------------------------------------------






LIENS




Liens evidenced by the following UCC filings (each filing made with the office
of the Michigan Secretary of State):
Secured Party
Original File No.
Original Date of Filing
Collateral
Raymond Leasing Corporation
2012100527-4
7/12/12
Specific leased equipment
Classic Die, Inc.
2012142609-8
10/8/12
Filing under Michigan Special Tools Lien Act
Fisher/Unitech, Inc.
2013042854-8
3/27/13
Specific equipment
CG Automation & Fixture, Inc.
2013054013-0
4/17/13
Filing under Michigan Special Tools Lien Act
CG Automation & Fixture, Inc.
2013074258-2
5/22/13
Filing under Michigan Special Tools Lien Act
Toyota Motor Credit Corporation (assignee)
2013101873-0
7/15/13
Specific equipment
CG Automation & Fixture, Inc.
2013123126-3
8/23/13
Filing under Michigan Special Tools Lien Act
CG Automation & Fixture, Inc.
2013138464-6
9/25/13
Filing under Michigan Special Tools Lien Act
Precision Jig & Fixture, Inc.
2013160124-4
11/6/13
Specific fixtures
Commercial Tool & Die, Inc.
2013172307-6
12/6/13
Filing under Michigan Special Tools Lien Act
CG Automation & Fixture, Inc.
2014012169-1
1/24/14
Filing under Michigan Special Tools Lien Act
CG Automation & Fixture, Inc.
2014038776-8
3/20/14
Filing under Michigan Special Tools Lien Act
Commercial Tool & Die, Inc.
2014049825-6
4/9/14
Filing under Michigan Special Tools Lien Act
CG Automation & Fixture, Inc.
2014073396-5
5/21/14
Filing under Michigan Special Tools Lien Act
Hurco Companies, Inc.
2014093481-0
6/26/14
Specific equipment
CG Automation & Fixture, Inc.
2014111411-6
7/30/14
Filing under Michigan Special Tools Lien Act
Hurco Companies, Inc.
2015010104-5
1/23/15
Specific equipment
Precision Jig & Fixture, Inc.
2015056498-2
4/24/15
Specific fixtures
Classic Die, Inc.
2015070251-8
5/19/15
Filing under Michigan Special Tools Lien Act
Commercial Tool & Die, Inc.
2015083058-3
6/11/15
Filing under Michigan Special Tools Lien Act
Precision Jig & Fixture, Inc.
2015102030-9
7/17/15
Specific fixtures
Commercial Tool & Die, Inc.
2015137753-2
10/2/15
Filing under Michigan Special Tools Lien Act
Specialty Tooling Systems, Inc.
2015140158-5
10/8/15
Specific equipment
Commercial Tool & Die, Inc.
2015143774-4
10/15/15
Filing under Michigan Special Tools Lien Act



SCHEDULE 10.2
(to Private Shelf Agreement)

--------------------------------------------------------------------------------





Secured Party
Original File No.
Original Date of Filing
Collateral
Specialty Tooling Systems, Inc.
2015153507-1
11/5/15
Specific equipment
Specialty Tooling Systems, Inc.
2015153508-3
11/5/15
Specific equipment
JR Automation Technologies, LLC
2015009467-2
1/21/16
Filing under Michigan Special Tools Lien Act
CG Automation & Fixture, Inc.
2016017649-8
2/8/16
Filing under Michigan Special Tools Lien Act
Epoch Robotics
2016082228-5
6/13/15
Filing under Michigan Special Tools Lien Act
Commercial Tool & Die, Inc.
2016089807-0
6/27/16
Filing under Michigan Special Tools Lien Act







SCHEDULE 10.2
(to Private Shelf Agreement)